The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 12/20/2021, the following is a Non-Final Office Action for Application No. 17556446.  

Status of Claims
Claims 21-40 are pending.
Claims 1-20 are cancelled. 

Drawings
The applicant’s drawings submitted on 12/20/2021 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  17556446, filed 12/20/2021 is a continuation of 16009859, filed 06/15/2018, now U.S. Patent #11238506 and having 1 RCE-type filing therein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 11238506 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially similar limitations as follows: one or more memories having instructions stored thereon; and one or more processors, when executing the instructions, configured to: receive image data of the damaged vehicle; process the image data to determine whether one or more parts of the damaged vehicle are damaged using a damage assessment model, the damage assessment model including a machine learning program trained to identify damage to the damaged vehicle, the machine learning program being trained by an initial image dataset of damaged vehicles; identify one or more replacement parts of the damaged vehicle for replacement using the damage assessment model, wherein a first subset of the one or more replacement parts of the damaged vehicle is identified based at least in part upon inferring a level of internal damage for each part in the first subset of the one or more replacement parts of the damaged vehicle, wherein the inferred level of internal damage for each part in the first subset of the one or more replacement parts exceeds a predetermined threshold, wherein at least one of the one or more replacement parts is not in the first subset of the one or more replacement parts; and determine a cost associated with replacement of the one or more replacement parts of the damaged vehicle based on replacement cost data for a plurality of vehicle parts and the one or more replacement parts of the damaged vehicle for replacement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
one or more memories having instructions stored thereon; and one or more processors, when executing the instructions, configured to: receive image data of the damaged vehicle; process the image data to determine whether one or more parts of the damaged vehicle are damaged using a damage assessment model, the damage assessment model including a machine learning program trained to identify damage to the damaged vehicle, the machine learning program being trained by an initial image dataset of damaged vehicles; identify one or more replacement parts of the damaged vehicle for replacement using the damage assessment model, wherein a first subset of the one or more replacement parts of the damaged vehicle is identified based at least in part upon inferring a level of internal damage for each part in the first subset of the one or more replacement parts of the damaged vehicle, wherein the inferred level of internal damage for each part in the first subset of the one or more replacement parts exceeds a predetermined threshold, wherein at least one of the one or more replacement parts is not in the first subset of the one or more replacement parts; and determine a cost associated with replacement of the one or more replacement parts of the damaged vehicle based on replacement cost data for a plurality of vehicle parts and the one or more replacement parts of the damaged vehicle for replacement. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The memories, processors, and damaged vehicle is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic memories, processors, and damaged vehicle limitation is no more than mere instructions to apply the exception using a generic computer component. Further, determine a cost associated with replacement by a memories, processors, and damaged vehicle is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: memories, processors, damaged vehicle, parts of damaged vehicle, and replacement parts. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, determine a cost associated with replacement by a memories, processors, and damaged vehicle is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0149 wherein “where the processing element comprises a general- purpose processor configured using software”.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Franke et al. (US 20170148102 A1) hereinafter referred to as Franke in view of Taliwal et al. (US 20170293894 A1) hereinafter referred to as Taliwal.  

Franke teaches:
Claim 21. A system for processing images of a damaged vehicle and estimating a repair cost of the damaged vehicle, the system comprising: 
one or more memories having instructions stored thereon; and one or more processors, when executing the instructions, configured to (¶0053 The analysis facility 108 may analyze data 132 received from a participant in the system 100, such as the scanning system 104 or the client 106. The analysis facility 108 may include a processor 140 and a memory 142 configured to apply algorithms 144 to perform the functions described herein. Specifically, the processor 140 may be configured to analyze data 132 and apply a set of rules 136 to perform any desired analysis function, such as processing scanner data, locating damage, creating repair estimates, and so forth.):
 receive image data of the damaged vehicle; process the image data to determine whether one or more parts of the damaged vehicle are damaged using a damage assessment model, the damage assessment model including a machine learning program trained to identify damage to the damaged vehicle, the machine learning program being trained by an initial image dataset of damaged vehicles (¶0056 The report 146 may further include a diagnosis for damage, a damage assessment, a collision assessment, a repair estimate, information on third-parties (e.g., technicians, carriers, users, clients, customers, and so on), an impairment to vehicle value, and so forth, any of which may be automatically generated from the data concerning damage. Any of a variety of techniques may be used to analyze the various data sets for damage assessment including, e.g., machine vision, machine learning, artificial intelligence, expert systems, rules or heuristics, and so forth, as well as techniques for requesting manual, human intervention under certain circumstances. ¶0122 As shown in step 402, the method 400 may include obtaining a scan of a vehicle. The scan may include a digital surface representation of a panel of the vehicle, such as a scan using any of the technique described above. This may include obtaining scans with a number of different scanning systems.. ¶0174 Features of one or more surfaces (e.g., from a single vehicle or from a plurality of vehicles) may be gathered for use in the creation of feature vectors that describe a surface. In an aspect, a support vector machine or other classifier or other algorithm may be trained with training data to recognize damage based on these feature vectors or other descriptors so that dent detection can be automatically performed); 
identify one or more replacement parts of the damaged vehicle for replacement using the damage assessment model, wherein a first subset of the one or more replacement parts of the damaged vehicle is identified based at least in part upon inferring a level of internal damage for each part in the first subset of the one or more replacement parts of the damaged vehicle, wherein the inferred level of internal damage for each part in the first subset of the one or more replacement parts exceeds a predetermined threshold, wherein at least one of the one or more replacement parts is not in the first subset of the one or more replacement parts (¶0059 this information may be used to generate an estimated replacement or repair amount for each area of a vehicle (e.g., each panel of a vehicle). The summation of these costs may be used to provide the overall estimate for the report 146. In addition, rules may be applied to select among different repair and replacement alternatives based on, e.g., parts and labor costs. In one aspect, the analysis facility 108 may include a component for assessing damage and translating the damage to a repair cost, e.g., in the report 146. This may include the most cost effective way to repair a vehicle, as well as other automatic repair cost calculations (e.g., parts prices using original equipment manufacturer (OEM) vs. reconditioned or non-OEM parts). Thus for example, where a panel has an excessive number of hail dents, it may be more expensive to repair the dents individually than to replace the entire panel ¶00142 if the fender of a car is displaced by ten inches, then there are likely other parts of the vehicle that are also damaged. The externally observable physical state may be measured based on an aggregate three-dimensional scan, explicit linear measurements of a vehicle (e.g., length, width, etc.), or any other suitable scan or digital surface representation. Similarly, the system need not look behind a panel, but can predict damage based on a history of similar symptoms. This analysis may include a physical inference based on, e.g. a physical model of a vehicle or a statistical or historical inference based on data concerning similar, previous repairs resulting from a particular vehicle condition. For example, where a front end of a vehicle is deformed a certain amount, a reliable inference might be made that an internal engine part (e.g. a radiator) within the region of the deformation has been compromised. Similarly, for example, where nine out of ten vehicles with an observable external condition also have a particular internal condition requiring repair, a suitable inference can be made that the internal condition is present); and 
determine a cost associated with replacement of the one or more replacement parts of the damaged vehicle based on replacement cost data for a plurality of vehicle parts and the one or more replacement parts of the damaged vehicle for replacement (¶0057 In one aspect, the system 100 may automatically create a repair price estimate when assessing damage, e.g., for the purpose of insurance adjustment or the like. For example, in an aspect, the report 146 is communicated to a remote resource 118 (e.g., a remote claims processing resource) over the network 102, which may in turn process the objective data in the report to calculate an estimated cost of repair using any suitable computation techniques including without limitation rules, heuristics, expert systems, machine vision, image processing, pattern matching, and so forth ¶0059 The summation of these costs may be used to provide the overall estimate for the report 146. In addition, rules may be applied to select among different repair and replacement alternatives based on, e.g., parts and labor costs. In one aspect, the analysis facility 108 may include a component for assessing damage and translating the damage to a repair cost, e.g., in the report 146. This may include the most cost effective way to repair a vehicle, as well as other automatic repair cost calculations (e.g., parts prices using original equipment manufacturer (OEM) vs. reconditioned or non-OEM parts).).
Although not explicitly taught by Franke, Taliwal teaches in the analogous art of automatic assessment of damage and repair costs in vehicles:
inferred level of internal damage for each part in the first subset of the one or more replacement parts exceeds a predetermined threshold (¶0064 At step 406, the server infers internal damage to the vehicle from detected external damage. Once the externally damaged parts are identified, the server can look up in a database which internal parts are also likely to be replaced based on the set of damaged external parts. This inference can be based on historical models for which internal parts needed to be replaced given certain external damage in prior repairs. ¶0197-0198 The MRF is used to predict damage to interior parts as follows: given a new claim the values of yc corresponding to the exterior parts are fixed at the outputs of the corresponding part CNNs. The values of yc corresponding to interior parts are then chosen to maximize the probability p(y|θ). For any interior parts if yc exceeds a pre-defined threshold, it is regarded as damaged. Otherwise it is regarded as undamaged… The external an internal damage estimates are then passed to a cost estimation engine 2510.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the automatic assessment of damage and repair costs in vehicles of Taliwal with the system for damage assessment and repair based on objective surface data of Franke for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Franke ¶0005 teaches that there remains a need for improved devices, systems, and methods for damage assessment and repair; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Franke Abstract teaches a scanning system captures a digital surface representation of an automotive vehicle that can be used to objectively assess hail damage and estimate repair costs, and Taliwal Abstract teaches a system for automatically estimating a repair cost for a vehicle; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Franke at least the above cited paragraphs, and Taliwal at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the automatic assessment of damage and repair costs in vehicles of Taliwal with the system for damage assessment and repair based on objective surface data of Franke.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

Franke teaches:
Claim 22. The system of claim 21, further comprising a training data database, the training data database comprising the initial image dataset of damaged vehicles (¶0056 Any of a variety of techniques may be used to analyze the various data sets for damage assessment including, e.g., machine vision, machine learning, artificial intelligence, expert systems, rules or heuristics, and so forth, as well as techniques for requesting manual, human intervention under certain circumstances. ¶0138 As shown in step 418, the method 400 may include selecting a repair method based on the scan. In one aspect, the repair method may be automatically selected. For example, damage such as dents or other surface defects may be evaluated initially using rules, machine learning, or other techniques to determine what types of damage are present, to determine the repair options for each defect, and then to determine a cheapest overall repair for a panel or for an entire vehicle.).

Franke teaches:
Claim 23. The system of claim 21, wherein the one or more processors are further configured to: identify one or more repair parts of the damaged vehicle for repair using the damage assessment model by at least estimating a level of external damage for each part in a first subset of the one or more repair parts, wherein the estimated level of external damage for each part in the first subset of the one or more repair parts is below the predetermined threshold (¶0173 In general, descriptors may be generated that objectively characterize surface defects. This may include any suitable statistical descriptions or characteristics, frequency domain descriptions or characteristics, spatial characteristics, or any combination of these and/or any other transforms or other techniques that might usefully be automatically applied to identify either variations from an expected surface (e.g., an idealized three-dimensional model of a vehicle) or geometric features that appear to be dents, or a combination of these. For example, a histogram may be used for detecting damage, e.g., based on the topography of an area, and/or features may be generated using a threshold for surface curvature to locate areas of a surface where high curvature indicates a dent.).

Franke teaches:
Claim 24. The system of claim 23, wherein the one or more processors are further configured to estimate a cost associated for repair of the one or more repair parts of the damaged vehicle based on estimated repair cost data for a plurality of vehicle parts (¶0057 In one aspect, the system 100 may automatically create a repair price estimate when assessing damage, e.g., for the purpose of insurance adjustment or the like. For example, in an aspect, the report 146 is communicated to a remote resource 118 (e.g., a remote claims processing resource) over the network 102, which may in turn process the objective data in the report to calculate an estimated cost of repair using any suitable computation techniques...).

Franke teaches:
Claim 25. The system of claim 23, wherein the one or more processors are configured to identify the one or more repair parts by at least inferring a level of internal damage for each part in a second subset of the one or more repair parts, wherein the inferred level of internal damage of each part in the second subset of the one or more repair parts is below the predetermined threshold (¶0142 In one aspect, predictive analytics may be applied to infer damage that is not externally visible, but that is implied by an externally observable condition of the vehicle. For example, if the fender of a car is displaced by ten inches, then there are likely other parts of the vehicle that are also damaged. The externally observable physical state may be measured based on an aggregate three-dimensional scan, explicit linear measurements of a vehicle (e.g., length, width, etc.), or any other suitable scan or digital surface representation. Similarly, the system need not look behind a panel, but can predict damage based on a history of similar symptoms. This analysis may include a physical inference based on, e.g. a physical model of a vehicle or a statistical or historical inference based on data concerning similar, previous repairs resulting from a particular vehicle condition.).
Although not explicitly taught by Franke, Taliwal teaches in the analogous art of automatic assessment of damage and repair costs in vehicles:
inferred level of internal damage of each part in the second subset of the one or more repair parts is below the predetermined threshold (¶0064 At step 406, the server infers internal damage to the vehicle from detected external damage. Once the externally damaged parts are identified, the server can look up in a database which internal parts are also likely to be replaced based on the set of damaged external parts. This inference can be based on historical models for which internal parts needed to be replaced given certain external damage in prior repairs. ¶0197-0198 The MRF is used to predict damage to interior parts as follows: given a new claim the values of yc corresponding to the exterior parts are fixed at the outputs of the corresponding part CNNs. The values of yc corresponding to interior parts are then chosen to maximize the probability p(y|θ). For any interior parts if yc exceeds a pre-defined threshold, it is regarded as damaged. Otherwise it is regarded as undamaged… The external an internal damage estimates are then passed to a cost estimation engine 2510.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the automatic assessment of damage and repair costs in vehicles of Taliwal with the system for damage assessment and repair based on objective surface data of Franke for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Franke ¶0005 teaches that there remains a need for improved devices, systems, and methods for damage assessment and repair; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Franke Abstract teaches a scanning system captures a digital surface representation of an automotive vehicle that can be used to objectively assess hail damage and estimate repair costs, and Taliwal Abstract teaches a system for automatically estimating a repair cost for a vehicle; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Franke at least the above cited paragraphs, and Taliwal at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the automatic assessment of damage and repair costs in vehicles of Taliwal with the system for damage assessment and repair based on objective surface data of Franke.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

Franke teaches:
Claim 26. The system of claim 21, wherein the one or more processors are configured to identify a second subset of one or more replacement parts by at least estimating a level of external damage for each part in the second subset of the one or more replacement parts, wherein the estimated level of external damage for each part in the second subset of the one or more replacement parts exceeds the predetermined threshold (¶0173 a histogram may be used for detecting damage, e.g., based on the topography of an area, and/or features may be generated using a threshold for surface curvature to locate areas of a surface where high curvature indicates a dent. ¶0176 Defect detection may also include distinguishing between dents and other types of damage in a vehicle. Diameter calculations may be utilized in determining damage. For example, dents may be categorized according to size in any suitable manner based on, e.g., corresponding repair costs, general size categories, likelihood of being caused by hail, or any other quantitative or qualitative criteria that can be applied by a computer process that is automatically identifying defects as contemplated herein. A predetermined threshold for diameter may be used, for example to filter out non-dents or extremely minor defects (bordering on undetectable).).

Franke teaches:
Claim 27. The system of claim 26, wherein the first subset of the one or more replacement parts are identified based at least in part upon the second subset of the one or more replacement parts (¶0142 In one aspect, predictive analytics may be applied to infer damage that is not externally visible, but that is implied by an externally observable condition of the vehicle. For example, if the fender of a car is displaced by ten inches, then there are likely other parts of the vehicle that are also damaged. The externally observable physical state may be measured based on an aggregate three-dimensional scan, explicit linear measurements of a vehicle (e.g., length, width, etc.), or any other suitable scan or digital surface representation. Similarly, the system need not look behind a panel, but can predict damage based on a history of similar symptoms. This analysis may include a physical inference based on, e.g. a physical model of a vehicle or a statistical or historical inference based on data concerning similar, previous repairs resulting from a particular vehicle condition.).

Franke teaches:
Claim 28. The system of claim 21, wherein the one or more processors are configured to: generate a parts list including information related to the one or more repair parts of the damaged vehicle and information related to the one or more replacement parts of the damaged vehicle (¶0061 Annotations or the like may also be provided within a display of the scan or on the report 146 showing, e.g., specific costs or ranges of costs for various areas requiring repairs, pointers to new parts (which may also be color coded), a parts list, and so forth. The report 146 or a display may also provide any suitable tools for managing a case in this context, i.e., for visually tagging approved or disapproved repairs, tagging regions for additional manual inspection, adding comments, managing workflow (e.g., scheduling repairs or other next steps), and so forth. ¶0136 In another aspect the suggested repair methods may be based on provisions in an insurance policy. For example, a policy may provide for original manufacturer replacement parts, third party OEM parts, or refurbished parts, or some combination of these. The terms of a particular policy may automatically be retrieved by the system and applied when assessing damage in order to ensure that the final estimate accurately reflects the terms of the owner's insurance policy).

Franke teaches:
Claim 29. The system of claim 28, further comprising an original equipment manufacturer (OEM) parts database including information of whether a replacement part is available as an OEM part or an aftermarket part (¶0059  the analysis facility 108 may include a component for assessing damage and translating the damage to a repair cost, e.g., in the report 146. This may include the most cost effective way to repair a vehicle, as well as other automatic repair cost calculations (e.g., parts prices using original equipment manufacturer (OEM) vs. reconditioned or non-OEM parts). Thus for example, where a panel has an excessive number of hail dents, it may be more expensive to repair the dents individually than to replace the entire panel, and a rule-based selection among these alternatives can be objectively applied and incorporated into the report 146. ¶0136 In another aspect the suggested repair methods may be based on provisions in an insurance policy. For example, a policy may provide for original manufacturer replacement parts, third party OEM parts, or refurbished parts, or some combination of these. The terms of a particular policy may automatically be retrieved by the system and applied when assessing damage in order to ensure that the final estimate accurately reflects the terms of the owner's insurance policy.).

Franke teaches:
Claim 30. The system of claim 29, wherein the parts list includes whether at least one of the one or more repair parts and the one or more replacement parts of the damaged vehicle is available as an OEM part or an aftermarket part (¶0059  the analysis facility 108 may include a component for assessing damage and translating the damage to a repair cost, e.g., in the report 146. This may include the most cost effective way to repair a vehicle, as well as other automatic repair cost calculations (e.g., parts prices using original equipment manufacturer (OEM) vs. reconditioned or non-OEM parts). Thus for example, where a panel has an excessive number of hail dents, it may be more expensive to repair the dents individually than to replace the entire panel, and a rule-based selection among these alternatives can be objectively applied and incorporated into the report 146. ¶0141 As shown in step 420, the method 400 may include creating a repair estimate for the vehicle. The repair estimate may be based on a repair method that has been automatically or manually selected as discussed above. The estimate may include an estimate of the total cost of performing a repair based on an estimate of parts and labor required for a repair. The cost may be calculated using local or online repair costing guidelines or tools based on available data including the vehicle scan, the selection of repair methods, and any other useful information that can be automatically obtained during the scan or manually entered by a technician or other user.).

As per claims 31-40, the method tracks the system of claims 21-30, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 21-30 are applied to claims 31-40, respectively.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10410439 B1
Gingrich; Jess W. et al.
Determining and assessing post-accident vehicle damage
WO 2018055340 A1
BROWN K et al.
Method for automatically evaluating validity and extent of e.g. damaged car from image by insurance company, involves performing predictive image analysis to repair and/or replace damaged object by implementing machine learning algorithm
US 20170352104 A1
Hanson; Randall M. et al.
Automatic Hail Damage Detection And Repair
US 20170236340 A1
Hagan, JR.; Daniel Lee
POTENTIAL CHASSIS DAMAGE IDENTIFICATION, VALIDATION, AND NOTIFICATION
NPL
José Pedro Lobo Marinho Trocado Moreira
Automatic vehicle damage detection with images


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/KURTIS GILLS/Primary Examiner, Art Unit 3624